Citation Nr: 1243945	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-27 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for pancreatitis.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for kidney disease.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Newark, New Jersey.  A hearing before the undersigned Acting Veterans Law Judge was held at the RO via videoconference in March 2011; a transcript of that hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In February 2012, the Board granted service connection for a panic disorder with agoraphobia and generalized anxiety disorder, and remanded the issues of service connection for pancreatitis, diabetes mellitus, and kidney disease for further development.  These claims have been returned to the Board.  For reasons discussed below, the matters of service connection for diabetes mellitus and kidney disease are again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  



FINDING OF FACT

The competent and probative evidence does not indicate the presence of a chronic pancreatic disorder, including pancreatitis, at any point pertinent to this appeal.  


CONCLUSION OF LAW

The requirements for service connection for pancreatitis are not met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that, or 'immediately after,' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the Veteran with the notice required under the VCAA in a pre-rating letter dated in April 2008.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 'duty to assist' contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment and personnel records as well as all available post-service treatment records relating to the claim herein decided.  Additionally, consistent with the Board's February 2012 remand, the Veteran was provided with a VA examination in March 2012.  The March 2012 VA examiner did not provide a medical opinion regarding the etiology of the Veteran's claimed pancreatitis.  However, as discussed in more detail below, such error is not prejudicial to the Veteran as the competent and probative evidence fails to demonstrate that he has, or has had at any point pertinent to this appeal, a current pancreatic disorder, including pancreatitis.  Thus, while a remand confers on the claimant, as a matter of law, the right to compliance with the remand order, see Stegall v. West, 11 Vet. App. 268 (1998), remand for further examination is not warranted as there is no indication that the outstanding medical opinion will alter the outcome of this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (the Board is to avoid remands for development if such would only impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the veteran).  

The Board also acknowledges that private treatment records identified by the Veteran as pertinent to his pancreatitis claim were not obtained.  Specifically, the record reflects that the RO attempted to obtain medical records from Dr. Grady via correspondence dated in April 2008.  Such request, however, was returned as undeliverable later that same month.  The RO notified the Veteran of the unavailability of these records in the August 2008 rating decision, which clearly informed him that the address he provided was not accurate.  Other correspondence of record notified him that it is ultimately his responsibility to submit evidence in support of his claim.  During the course of this appeal, the Veteran has had ample opportunity to submit these records and has failed to do so or to provide VA with a current address for Dr. Grady.  Given the foregoing, the Board is satisfied that VA has fulfilled its duties under the VCAA with respect to these records.  See 38 C.F.R. § 3.159(e).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim of service connection for pancreatitis is thus ready to be considered on the merits.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  It may also be granted for a disability when the evidence demonstrates that the disability for which the claim is made is proximately due to or has been aggravated by an already-service-connected disease or injury.  38 C.F.R. § 3.310.  Pertinent to the current appeal, a determination of service connection (on either a direct or secondary basis) requires a finding of current disability at some point pertinent to the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran asserts that he is entitled to VA compensation benefits for pancreatitis.  On his initial application in March 2008, the Veteran did not identify the onset or circumstances of this disease, but did note that he was claiming that it was caused by exposure to photo- and film-processing chemicals during service.  Later, during his March 2012 Board hearing, the Veteran indicated that he was also claiming it as secondary to diabetes mellitus.  Included with the Veteran's March 2008 application for benefits was an authorization for release of records for a private physician - Dr. Grady - who supposedly treated the Veteran for pancreatitis in 2006.  As discussed above, records from Dr. Grady were not obtained as the address provided by the Veteran was inaccurate.  More recently, in March 2011, the Veteran submitted a statement from an internist, Dr. Hoyler, indicating that the Veteran has a current diagnosis of chronic pancreatitis and that such disability is "intimitely [sic] related to chemical exposure . . . while in service."  

The Board has reviewed all the evidence in the Veteran's claims file and the electronic, paperless Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim herein decided and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Here, the Board concludes that the competent and probative evidence fails to indicate the presence of a chronic pancreatic disability, including pancreatitis, at any point pertinent to this appeal.  As such, service connection must be denied.  

The Board acknowledges that the Veteran asserted treatment for this condition by private physician (Dr. Grady) in 2006.  While such records are unavailable for review, the claims file contains multiple contemporaneous records from 2006 associated with treatment by other physicians.  Pertinent to the current appeal, none of these records (or subsequently-dated records) contains a notation regarding any pancreatic complaints, diagnosis, or treatment.  Similarly, the Veteran was examined by VA in October 2010 for the purpose of evaluating claimed kidney disease.  The examination report reflects that a general medical history was taken and that the Veteran did not indicate any history of or current pancreatic problems or disease.  

On March 2012 VA examination, the examiner noted that the Veteran did not provide any definite history of pancreatitis; he also denied a history of gallbladder disease.  When pressed for more information regarding his claim, the Veteran's wife indicated that she was told diabetes could be caused by pancreatic disorder; she did not state that the Veteran had been diagnosed with a pancreatic disorder.  Following a clinical examination, including laboratory testing, and a review of the claims file, the March 2012 VA examiner concluded that the Veteran does not have any pancreatitis or pancreatic disorder.  Furthermore, the examiner noted that review of the claims file, to include the Veteran's service treatment records, failed to show any clinical evidence of pancreatic disease during or since service.  

Consideration has been given to the fact that the requirement that a claimant have a current disability is satisfied when a claimant has a disability during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain, 21 Vet. App. at 321.  Here, however, the Board finds the diagnosis of chronic pancreatitis found in Dr. Hoyler's March 2011 treatment report to be less probative than other evidence of record and, therefore, insufficient to demonstrate a current disability during this appeal.  First, the Board points out that Dr. Hoyler's diagnosis is unsupported by any clinical evidence of record, to include any laboratory findings or discussion by Dr. Hoyler of what signs and symptoms support this diagnosis.  The sufficiency of this diagnosis is further called into question given that the Veteran himself did not provide any history of it during his March 2012 VA examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  In the present case, there is a single notation of pancreatic disease by a physician without any supporting clinical evidence or discussion regarding the diagnosis.  Conversely, the March 2012 VA examination report reflects an assessment based on current clinical evaluation and laboratory testing, as well as a review of the Veteran's historical medical records.  There is also ample record of contemporaneous medical evidence dating from 2006 through the present in which the Veteran does not indicate a history of or current pancreatic problems.  

Given the foregoing, the Board finds the diagnosis provided by Dr. Hoyler lacks significant, if any, probative value as to the issue of whether the Veteran has, at any point pertinent to this appeal, had a pancreatic disorder.  Furthermore, when viewed in conjunction with the other evidence of record - contemporaneous medical evidence and the March 2012 VA examination report - the Board concludes that a preponderance of the evidence indicates the Veteran does not have a currently diagnosed chronic pancreatic disorder, nor has he had one at any point during this appeal (i.e., since he filed his claim in March 2008).  

To the extent that the Veteran himself may be asserting a diagnosis, the Board notes that laypersons are competent to report symptoms, or matters within personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, matters of medical diagnosis for disability not capable of lay observation are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without appropriate medical training and expertise to competently render a diagnosis of a pancreatic disorder, the lay assertions in this regard have no probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.310.  Thus, where, as here, the weight of the probative evidence indicates the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.

For all the foregoing reasons, the Board finds that the claim for service connection for pancreatitis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for pancreatitis is denied.


REMAND

The Board's review of the record reveals that further RO action on the claims remaining on appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2012).  Furthermore, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Consistent with the Board's February 2012 remand, the Veteran underwent VA examination in March 2012 for the purpose of obtaining medical opinions regarding the etiology of his claimed diabetes and kidney disease.  Such instructions directed the examiner to provide an opinion as to whether either disability was "caused or aggravated" by the Veteran's service-connected psychiatric disability.  The March 2012 VA examination report indicates that it was the examiner's opinion that both disabilities are "less likely than not caused by PTSD [posttraumatic stress disorder]."  

Pertinent to the reasons for the current remand, the Board notes that the Veteran is not service-connected for PTSD; rather, he was awarded compensation benefits for "panic disorder with agoraphobia and generalized anxiety disorder," effective March 28, 2008.  Thus, the March 2012 medical opinion is inadequate insofar as the examiner did not address the correct disability and a supplemental opinion should be obtained.  A supplemental opinion is also necessary as the March 2012 opinion only addresses a theory of proximate causation.  The Board notes that the Veteran submitted a letter from his nurse, dated in March 2011, which indicates that "[e]motional stress may have a negative impact on diabetic control."  This statement suggests that the Veteran's psychiatric disability may aggravate his claimed diabetes (as well as his kidney condition, as this disability was noted by the examiner to be secondary to diabetes).  Because this statement is not specific to the Veteran, a medical opinion is necessary.  

Prior to obtaining these medical opinions, to ensure that all due process requirements are met, and that the record is complete, the RO/AMC should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  Such action should include providing the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal.  Thereafter, the RO/AMC should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  

If the Veteran responds, the RO/AMC should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO/AMC should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file, including a copy of this REMAND, should be forwarded to the examiner who provided the March 2012 medical opinion regarding the Veteran's claimed diabetes mellitus and kidney disability for an addendum opinion. 

With regard to the previously diagnosed diabetes mellitus and microalbuminuria, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that this disability (a) was caused, or (b) is aggravated (worsened beyond the natural progression) by the Veteran's service-connected panic disorder with agoraphobia and generalized anxiety disorder.  A response to both aspects of the secondary service connection claim must be provided.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

In rendering the requested opinion, the examiner should consider and discuss all pertinent medical and lay evidence of record, including the March 2011 statement from the Veteran's nurse indicating that "[e]motional stress may have a negative impact on diabetic control."  

3.  To help avoid future remand, the RO/AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claims remaining on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim), and legal authority. 

If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


